Case 3:19-cv-00091-DMS-WVG Document 35 Filed 06/18/19 PageID.993 Page 1 of 3




   1 HALL GRIFFIN LLP
     GEORGE L. HAMPTON IV, State Bar No. 144433
   2 ghampton@hallgriffin.com
     LAURA J. PETRIE, State Bar No. 182243
   3 lpetrie@hallgriffin.com
     1851 East First Street, 10th Floor
   4
     Santa Ana, California 92705-4052
   5 Telephone: (714) 918-7000
     Facsimile: (714) 918-6996
   6
  7 Attorneys for SMART SOLAR
    MARKETING, a California corporation, dba
  8 ENVER IMPROVEMENTS; BENSON
    KANE; ENVER ENERGY, INC.; and
  9
    ENVER SOLAR, INC.
 10
 11                                     UNITED STATES DISTRICT COURT
 12
                                    SOUTHERN DISTRICT OF CALIFORNIA
 13
 14
      COLLETTE STARK, an individual,                                  CASE NO. 3:19-CV-0091-DMS-WVG
 15
 16                      Plaintiff,                                   NOTICE OF SETTLEMENT

 17            vs.                                                    JUDGE:        Hon. Dana M. Sabraw
 18
      SMART SOLAR MARKETING, a
 19   California corporation, dba ENVER
      IMPROVEMENTS;
 20   BENSON KANE, an individual and as an
 21   officer of SMART SOLAR
      MARKETING;
 22   ENVER ENERGY, INC., a California
      corporation;
 23
      ENVER SOLAR, INC., a California
 24   corporation,

 25                      Defendants.
 26
 27
 28                                                                              Case No. 3:19-CV-0091-DMS-WVG

                                                     NOTICE OF SETTLEMENT
      P:\DOCS\Smart Solar Marketing.Stark\Pleadings\NOTICE OF SETTLEMENT.docx
Case 3:19-cv-00091-DMS-WVG Document 35 Filed 06/18/19 PageID.994 Page 2 of 3




   1            NOTICE IS HEREBY GIVEN that the above entitled matter has been resolved by
   2 settlement between all parties, the terms of which are confidential.
   3            A Joint Dismissal will be filed.
   4
   5 DATED: June 18, 2019                                    HALL GRIFFIN LLP
   6
   7
                                                             By:
   8                                                              George L. Hampton IV
   9                                                              Laura J. Petrie
                                                             Attorneys for SMART SOLAR MARKETING, a
 10                                                          California corporation, dba ENVER
                                                             IMPROVEMENTS; BENSON KANE; ENVER
 11
                                                             ENERGY, INC.; and ENVER SOLAR, INC.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                                              Case No. 3:19-CV-0091-DMS-WVG
                                                                     2
                                                      NOTICE OF SETTLEMENT
       P:\DOCS\Smart Solar Marketing.Stark\Pleadings\NOTICE OF SETTLEMENT.docx
Case 3:19-cv-00091-DMS-WVG Document 35 Filed 06/18/19 PageID.995 Page 3 of 3




   1                                           CERTIFICATE OF SERVICE
   2        I am employed in the County of Orange, State of California. I am over the age of
     18 and not a party to the within action. My business address is 1851 East First Street, 10th
   3 Floor, Santa Ana, CA 92705-4052.
   4            On June 18, 2019, I served the within document(s) described as:
   5            NOTICE OF SETTLEMENT
   6            on each interested party in this action as stated below:
   7            Collette Stark
                2175 Cowley Way
   8            San Diego, CA 92110
                (619) 347-0726
   9            videosolutions@me.com;
                videostark@gmail.com
 10             Plaintiff in Pro Per
 11           BY MAIL: By placing a true copy of the foregoing document(s) in a sealed
       envelope addressed as set forth above. I placed each such envelope for collection and
 12    mailing following ordinary business practices. I am readily familiar with this Firm’s
       practice for collection and processing of correspondence for mailing. Under that practice,
 13    the correspondence would be deposited with the United States Postal Service on that same
       day, with postage thereon fully prepaid at Santa Ana, California, in the ordinary course of
 14    business. I am aware that on motion of the party served, service is presumed invalid if
       postal cancellation date or postage meter date is more than one day after date of deposit for
 15    mailing in affidavit.
 16         I declare under penalty of perjury under the laws of the United States of America
    that the foregoing is true and correct and that I am employed in the office of a member of
 17 the bar of this Court at whose direction the service was made.
 18             Executed on June 18, 2019, at Santa Ana, California.
 19
 20
                                                                      Sheila Ellis
 21
 22
 23
 24
 25
 26
 27
 28                                                                                  Case No. 3:19-CV-0091-DMS-WVG

                                                      NOTICE OF SETTLEMENT
       P:\DOCS\Smart Solar Marketing.Stark\Pleadings\NOTICE OF SETTLEMENT.docx
